

	

		II

		109th CONGRESS

		1st Session

		S. 2082

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 12, 2005

			Mr. Sununu (for himself,

			 Mr. Leahy, Mr.

			 Craig, Mr. Rockefeller,

			 Ms. Murkowski, Mr. Kennedy, Mr.

			 Levin, Mr. Durbin,

			 Ms. Stabenow, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the USA PATRIOT ACT to extend the

		  sunset of certain provisions of that Act and the lone wolf provision of the

		  Intelligence Reform and Terrorism Prevention Act of 2004 to March 31,

		  2006.

	

	

		1.Extension of sunset of

			 certain provisions of the USA PATRIOT ACT and the lone wolf provision of the

			 Intelligence Reform and Terrorism Prevention Act of 2004Section 224(a) of the Uniting and

			 Strengthening America by Providing Appropriate Tools Required to Intercept and

			 Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law 107–56; 115 Stat.

			 295) is amended by striking December 31, 2005 and inserting

			 March 31, 2006.

		

